Finch, J.
The plaintiff produced on the trial bond Mo. 1 of $100, and bond Mo. 9 of $500, indorsed in blank, and of which, therefore, he was shown to be the owner, and took an admission as to the similar form of others, and so it must be assumed that he owned the bonds from which the coupons were cut.
On the authority of Savings Bank case, the judgment should be modified by deducting therefrom the sum of $2,496.47, and, as modified, affirmed, without costs to either party in this court. All concur.